PER CURIAM.
Appellants attack the probate of a certain Will, saying that the decedent lacked testamentary capacity and that said Will was procured by undue influence. We have examined the record in the light of the respective briefs and find that the probate judge’s rulings are supported by substantial competent evidence and that there is no showing that the probate court judge misapprehended the legal effect of the proofs. In re Kiggins’ Estate, Fla. 1953, 67 So.2d 915; In re Aldrich’s Estate, 1941, 148 Fla. 121, 3 So.2d 856; and Tice v. Cralle, 1921, 81 Fla. 140, 87 So. 314.
WALDEN, C. J., and REED and OWEN, JJ., concur.